CALHOUN, Judge.
Appelant is under indictment in the district court of El Paso county charged with the forgery and passing of a check *153for the sum of $75.50 drawn on the Atchison, Topeka & Santa Fe Railway Co. It seems from the record that the bail in this case was originally fixed at $1,500 and on application to reduce said bail in this case the bail was reduced to $1,000; that when the appellant filed his application for writ of habeas corpus, wherein it was alleged that the amount of bail was excessive in this case, he was unable to furnish bond in the sum of $1,000. The trial court upon a hearing of the application entered an order reducing the bond in the present case from $1,000 to $500, and from this order appellant had perfected his appeal. We see no reason why the bond should be further reduced as the bail in this case as fixed by the trial judge is not excessive.
The judgment is affirmed.

Affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.